Citation Nr: 9911569	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-27 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from August 1947 to March 
1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The RO 
determined that no new and material evidence had been 
submitted as to this issue sufficient to reopen the 
appellant's previously and finally denied claim.


REMAND

Initially, the Board notes that the appellant's claim, as to 
new and material evidence in the matter of service connection 
for the cause of the veteran's death, was before the Board in 
March 1996.  At that time, it was remanded for further 
evidentiary development.  Specifically, the RO was directed 
to request from the appellant information regarding the 
veteran's treatment at a referenced military base.  The RO 
was also directed to attempt to obtain Lubbock VA Medical 
Center outpatient treatment records.  In this respect, it was 
noted by the Board that these outpatient treatment records 
had at one time been a part of the record but were no longer 
contained therein.  It was also noted by the Board that these 
outpatient treatment records could apparently be obtained 
from the appellant or NARA (now the National Personnel 
Records Center) or possibly from the Congressman who 
originally submitted them on the appellant's behalf in 1993.

Upon review of the veteran's claims file and the procedural 
development subsequent to the Board's remand documented 
therein, the Board cannot but find that the RO failed to 
comply with the March 1996 remand directives.  The Board 
stresses to the RO that such compliance is neither optional 
nor discretionary.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Where the remand directives of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Id.  Here, as clearly 
illustrated in the veteran's claims file, the RO requested 
the Lubbock VA Medical Center outpatient treatment records 
from every source identified by the Board in its March 1996 
remand, except the appellant.  Rather, the RO only requested 
from the appellant information as to the veteran's treatment 
at a referenced military base.  In this instance, the Board 
points out the appellant's prompt response to this request 
for information, which culminated in those records being 
obtained and incorporated into the record.  The Board also 
points out that there are several references in the veteran's 
claims file as to the appellant currently having possession 
of the outpatient treatment records.  As such, the Board can 
only wonder why the RO failed to ask the appellant for her 
copies of these records.

Accordingly, therefore, the issue of whether new and material 
evidence has been submitted to reopen the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death will not be decided pending a REMAND for the 
following actions:

1.  The RO should contact the appellant 
and ask her whether she possesses copies 
of the Lubbock VA Medical Center 
outpatient treatment records.  If she 
does, the RO should request that she 
submit copies of the records to the RO, 
keeping a set of the records for herself.  
Upon receipt of these records, they 
should be incorporated into the veterans 
claims file.  If no response is received 
from the appellant, or if she responds 
that she no longer possesses these 
records, it should be so noted in the 
veteran's claims file.

2.  If the records are obtained, the RO 
should then once again review the 
appellant's claim and consider all 
pertinent law and regulations and the 
evidence of record.  The RO should 
consider whether such records should be 
referred to the medical reviewer who 
rendered an opinion in this case in 
November 1998 to see if any change is 
warranted.  If the appellant's claim 
remains in a denied status, she and her 
representative should be provided with a 
supplemental statement of the case, which 
should include a full discussion of the 
procedural action taken on the 
appellant's claim and the reasons and 
bases for the RO's determination.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  Rather, the Board acts only to ensure 
the RO's compliance with its prior remand directives and to 
safeguard the appellant's due process rights.  No action is 
required of the appellant until she is otherwise notified by 
the RO.  However, given the context within which this remand 
arises, the appellant is encouraged to submit these 
outpatient treatment records to the RO as soon as possible, 
even if in doing so, she acts prior to the RO's notification.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








